Citation Nr: 0202140	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  94-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1940 to November 1946.

In November 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claims for service connection for degenerative disc 
disease of the lumbar spine, for benign prostatic 
hypertrophy, and for defective vision.  He appealed to the 
Board of Veterans' Appeals (Board).  And as support for his 
claims, he testified at a hearing at the RO in March 1995.  
After considering his hearing testimony and other evidence of 
record, the Board remanded the claims to the RO in October 
1996 for further development and consideration.  The RO 
completed the development requested, continued to deny the 
claims, and returned the case to the Board for further 
appellate consideration.  The Board thereafter issued a 
decision in August 1998 also denying the claims, and the 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).

In July 2000, during the pendency of the appeal to the Court, 
the veteran's representative and VA's Deputy Assistant 
General Counsel filed a joint motion requesting that the 
Court vacate and remand the portion of the Board's decision 
that had denied the claim for service connection for 
degenerative disc disease of the lumbar spine.  The parties 
further indicated that the veteran had withdrawn his appeal 
concerning the two other claims-for service connection for 
benign prostatic hypertrophy and defective vision.  
Consequently, those claims were not before the Court and, 
likewise, are no longer before the Board.  The Court granted 
the joint motion later in July 2000 and returned the case to 
the Board for compliance with the directives specified, and 
the Board, in turn, remanded the case to the RO in March 2001 
in furtherance of that purpose.  The RO has continued to deny 
the claim for degenerative disc disease since completing the 
requested development.  So this claim is again before the 
Board.



FINDING OF FACT

There is no medical evidence of record indicating that it is 
just as likely as not that the degenerative disc disease 
affecting the veteran's lumbar spine is a residual of a 
bicycle injury that he sustained during service in 1946.


CONCLUSION OF LAW

The degenerative disc disease affecting the veteran's lumbar 
spine was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability if 
it is a residual of an injury sustained or a disease 
contracted while on active duty in the military.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also would be warranted for aggravation of 
a pre-existing condition during service.  Id; see also 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  And service 
connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain conditions, such as degenerative joint disease, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within 1 year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2001).

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There are numerous medical records on file confirming the 
veteran has both degenerative disc and joint disease of the 
lumbar segment of his spine.  This is very evident in the 
medical records of his treatment on various occasions since 
1992 at VA hospitals, at private hospitals-including Baptist 
Medical Center, and from other private doctors as well.  
These medical records also confirm that he has an associated 
left foot drop and L4-L5 radiculopathy affecting his left 
lower extremity.  So there is no question that he currently 
has the condition at issue as this has been quite obvious for 
several years now.  See, e.g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."); Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

To prevail in this appeal, however, there also must be 
medical evidence of record causally linking the veteran's 
degenerative disc disease (DDD) of his lumbar spine to the 
injury that he alleges he sustained in October 1946 when he 
fell off of a bicycle while on active duty in the military.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

A VA physician who examined the veteran in April 1997, and 
who subsequently submitted an addendum to the report of that 
evaluation in July 1997, indicated that:

the approximate date of onset of the 
[veteran's] lumbar spine disability is 
questionable.

That VA physician went on to note that:

[p]robably the 1946 accident was not 
severe enough to prevent him from working 
at a gainful occupation for thirty nine 
years and, though he has 
degenerative joint disease of the 
lumbosacral spine at this time, [the VA 
examiner felt] that it was not due 
totally to his injuring the back when 
riding a bicycle in 1946.

Since, however, that VA physician did not entirely rule out 
the possibility of at least some aspect of the veteran's 
current low back pathology being a residual of his purported 
injury in service, the Board remanded the case to the RO in 
March 2001 to obtain another supplemental medical opinion 
concerning this dispositive issue.  That, incidentally, was 
the primary reason for the joint motion for remand (JMR) that 
the veteran's representative and VA's Deputy Assistant 
General Counsel earlier had filed collectively in July 2000, 
which the Court had granted later that same month.


The VA physician who was designated to examine the veteran in 
May 2001, on remand, to provide another medical opinion 
concerning the etiology of the low back pathology indicated 
at the conclusion of that evaluation (and after reviewing the 
veteran's pertinent medical history) that:

due to the vast amount of time that has 
passed since the veteran's bicycle 
accident in 1946 [the VA examiner is] 
unable to say whether or not the accident 
contributed to [the veteran's] present 
back problems.

The Court has held that where, as here, a physician is unable 
to provide a causal connection, the opinion constitutes 
"what may be characterized as 'non evidence'").  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).  So there continues to 
be no medical opinion of record causally linking the 
veteran's degenerative disc disease of his lumbar spine to 
his purported injury during service in October 1946, 
even assuming that his allegations of such an injury are true 
(since they were substantiated in a March 1998 statement from 
a life-long friend who says he loaned the veteran the bicycle 
on the day in question).  But despite that, neither the 
veteran nor his friend, as laymen, has the necessary medical 
training and/or expertise to provide a competent medical 
opinion causally relating the current low back pathology to 
the purported injury many years ago in service, in 1946.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494, 95 
(1992); see, too, Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Hasty v. Brown, 13 Vet. App. 230 
(1999).

Since requesting that supplemental medical opinion, the 
veteran and his representative have continued to argue that, 
since the possibility still exist that at least some aspect 
of the low back pathology is a residual of the injury in 
service, the evidence is at least equally balanced on this 
determinative point for and against the claim-meaning he is 
entitled to resolution of all reasonable doubt in his favor.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  But, 
unfortunately, this rule is not applicable in this particular 
instance.  While an absolutely accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is "definite etiology" or "obvious 
etiology," a doctor's opinion as here phrased in terms which 
essentially amount to nothing more than a very equivocal or 
an altogether inconclusive response (e.g., "may or may not" 
be related to service, etc.) is an insufficient basis for an 
award of service connection.  See Alemany, 9 Vet. App. at 
519; Winsett v. West, 11 Vet. App. 420, 424 (1998).

Some of the medical records alluded to above contain a 
history, usually reported by the veteran himself, of chronic 
low back symptoms (e.g., radiating pain, etc.) dating back to 
his purported injury in service, in 1946.  See, for example, 
a VA outpatient treatment record (VAOPTR) dated in September 
1995, which was received in November 1995.  But none of those 
records contain an actual statement or medical opinion from 
the examining physician or someone else with the necessary 
medical qualifications and familiarity with the veteran's 
medical history and circumstances linking any of the current 
pathology diagnosed to the alleged low back injury in 
service.  And the mere self-reported historical notation, 
itself, absent such an accompanying medical opinion 
substantiating the reported history as fact cannot serve as a 
basis for granting service connection.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  See also 
Reonal v. Brown, 5 Vet. App. 458 (1993) (concerning a 
doctor's reliance on the veteran's own self-reported, but 
unsubstantiated, medical history in forming an opinion 
concerning the etiology of his disability).  Furthermore, 
interestingly, there were several other times, including when 
examined in February 1992 at the Cullman Orthopedic Clinic, 
when the veteran reported something significantly different-
stating that his radiating back and leg pain only had started 
about 2 weeks prior to that evaluation.  And aside from that, 
his service medical records (SMRs) do not contain any 
objective medical or other indication of a chronic problem 
with his low back-of any sort, while in the military, 
including as a residual of a bicycle injury.  Similarly, 
there is no objective medical evidence of either complaints 
(recurring symptoms, etc.) or treatment for a low back 
disability for many years after service, and the veteran 
indicated in his initial application for VA compensation or 
pension benefits-which he did not file until June 1985, that 
he simply had "general old age disabilities," pointing out 
that he was "[o]ver age 65," even then.  When all of this 
evidence is considered in the aggregate, it is much more 
consistent with the ultimate conclusions of the VA examiners 
that it is unlikely that the veteran's current low back 
pathology is a residual of an injury many years ago during 
service, in 1946.  So inasmuch as the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply, and service connection is not 
warranted.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).
In denying this claim on appeal, the Board is mindful of the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This new law, among other things, eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations to the veteran insofar as appropriately notifying 
him of the type of evidence needed to substantiate his claim 
and complete his application for additional VA benefits.  
This new law also requires that VA provide additional 
assistance to him in obtaining potentially relevant evidence 
that he identifies as possibly supportive of his claim.  The 
VCAA since has been codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001), and the 
implementing regulations are found at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified, as amended, at 38 C.F.R.. 
§§ 3.102, 3.156(a), 3.159, and 3.126).  Here, however, the 
veteran already has been apprised of the VCAA and its legal 
implications, initially by the Board when remanding his claim 
to the RO in March 2001, and more recently by the RO in a 
July 2001 letter to him.  Also, each time the RO has denied 
his claim, including after considering additional evidence 
that he and/or his representative had submitted, the RO has 
promptly notified them of the decision and of the reasons and 
bases for it-which including citing the pertinent laws and 
regulations in the Statement of the Case (SOC) and several 
Supplemental Statements of the Case (SSOCs).  It also must be 
borne in mind that the specific purpose of the Board's remand 
in March 2001 was to obtain the necessary supplemental 
medical opinion, which, unfortunately, the VA examiner simply 
could not provide due to the "vast" amount of time that had 
passed (in fact, some 55 years) since the incident in 
question allegedly occurred in 1946.  Moreover, in response 
to the RO's July 2001 VCAA letter, the veteran indicated in a 
statement later in July 2001 that he had "no further 
info[rmation]" to submit since he could not undergo a 
magnetic resonance imaging (MRI) study of his low back due to 
him wearing a pacemaker for his heart.  And the medical 
evidence that has been submitted by his representative since 
the Board's March 2001 remand, including while citing the 
applicability of the VCAA, is either duplicative of medical 
evidence that already was of record or does not contain the 
necessary medical nexus opinion linking any of the current 
low back pathology to the alleged injury in service.  
Consequently, since no additional medical or other relevant 
evidence has been identified or otherwise cited as existing 
and supportive of the claim, but not already obtained, the 
veteran is not prejudiced by the Board going ahead and 
deciding his appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

The claim for degenerative disc disease of the lumbar spine 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

